DETAILED ACTION
The present application, filed on 08/07/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing from 11/16/2021.
Claims 1-21 are pending and have been considered below.

Response to Arguments
Applicant’s arguments, filed 11/16/2021, with respect to the rejection of claims 14-15 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
Applicant's arguments filed 11/16/2021, with respect to claim 1 (and 2-13) have been fully considered but they are not persuasive. Knott GmbH teaches all of the structure of claim 1; specific part elements contacting each other in specific places during assembly does not teach over the structure of claim 1 taught by Knott GmbH since claim 1 is not a process claim. The rejection has been updated to address the most recent amendments and arguments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 11-13, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knott GmbH (DE 2020/15008166).
Regarding claim 1, Knott GmbH discloses {Figure 5} an axle assembly comprising: an axle {3} having a first geometric shape housed within an axle housing {2} having a second geometric shape; a shock absorber {6 (11, 12)} between the axle and the axle housing, the shock absorber supporting the axle within the axle housing, the shock absorber comprising a first material and a three-sided configuration, the first geometric shape and the second geometric shape comprising quadrilaterals [0030, 0036], the shock absorber defining a first lateral side, a second lateral side, and an inner side {“the cross section of the jacket and, if appropriate, also of the core can also be triangular} [0009]}, the shock absorber {11} comprising a slip coat {12} solely covering at least one of the first lateral side and the second lateral side, the first lateral side and the second lateral side in contact with the axle housing when assembled [0042].
Regarding claim 2, Knott GmbH discloses {Figure 5, [0042]} the shock absorber {6} comprises one or more flexible components {11, 12}, each of the one or more flexible components comprising the first lateral side, the second lateral side, and the inner side {“the cross section of the jacket and, if appropriate, also of the core can also be triangular} [0009]}.

Regarding claim 5, Knott GmbH discloses {Figures 5-10} a second material {12} covering at least a portion of the inner side, the inner side in contact with the axle {3} when assembled.
Regarding claim 11, Knott GmbH discloses {Figure 1} the shock absorber {6} is located at a first end of the axle housing and a second shock absorber {6} is located at a second end of the axle housing, the second shock absorber supporting the axle within the axle housing [0001], the second shock absorber comprising the first material.
Regarding claim 12, Knott GmbH discloses the first material comprises a 55-75 Shore A material [0044-0045].
Regarding claim 13, Knott GmbH discloses the first geometric shape of the axle {3} is different from the second geometric shape of said axle housing {2}. 
Regarding claim 21, Knott GmbH discloses a method of manufacturing an axle assembly comprising the steps of: providing an axle housing {2} for positioning an axle {3} within an internal opening surrounded by at least one wall; providing an axle that is inserted into said axle housing; positioning a shock absorber {6} between said axle and said axle housing; forming the shock absorber from one or more flexible components {11, 12}, each of the one or more flexible components comprising a lateral side and an inner side [0009], the shock absorber supporting the axle within the axle housing; the one or more flexible components further comprising a first material having a first elasticity value and a second material having a second elasticity value wherein said first elasticity value is not equal to said second elasticity value [0044-0045]; and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Knott GmbH in view of Macken (US 2020/0247183).
Regarding claim 3, Knott GmbH teaches all the aspects of claim 2, as well as vulcanizing the core and jacket into the cavity at the same time [0048]. However, does not explicitly disclose the slip coat comprises a high-molecular weight lubricant material that is co-extruded with the first material.
Macken teaches the slip coat comprises a high-molecular weight lubricant {4} material [0010].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the axle assembly disclosed by Knott GmbH to include a high molecular weight lubricant material between the axle and housing in order to “reduce both the absolute level and the range of variation of friction, relative to the known method without lubricant” [0012].

Knott GmbH, does not explicitly disclose the slip coat is tri-extruded with the first material and the second material.
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the axle assembly disclosed by Knott GmbH to include a high molecular weight lubricant slip coat tri-extruded with the first and second materials disclosed by Knott GmbH in order to “reduce both the absolute level and the range of variation of friction, relative to the known method without lubricant” [0012]. Further, the reference meets the structure and the method of forming is not germane to the issue of patentability of the device itself, and accordingly doesn’t serve to distinguish over Knott.

Allowable Subject Matter
Claim 20 is allowed.
Claims 7-10, and  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614